-Plaintiff contracted to install aluminum skirtings on mobile homes used to provide temporary emergency shelter for families displaced by flooding caused by tropical storm Agnes in 1972. In the present action seeking to overturn denial by the General Services Administration Board of Contract Appeals of plaintiffs appeals, plaintiffs first claim involves denial of an $85 per-unit incentive bonus, provided by an amendment to the contract, for accelerated completion. The second claim is for costs and lost profits for 477 units allegedly contracted for but not ultimately ordered to be skirted. In a recommended opinion (reported in full at 24 CCF ¶ 81,807), Trial Judge Kenneth R. Harkins held that of the 3,523 units plaintiff is entitled to recover the incentive bonus on 2,429 units, and that plaintiff is not entitled to recover on its second claim. On January 27, 1978 the court, by order, adopted the recommended decision as the basis for its judgment in this case, concluding and ordering that plaintiff is entitled to recover on the portion of its claim allowed and that judgment be entered for plaintiff for $206,465 with the petition dismissed as to the remainder of plaintiffs claim.